946 F.2d 886
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Gary M. SILVERS, Petitioner.
No. 91-8066.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 17, 1991.

On Petition for Writ of Mandamus.
Gary M. Silvers, petitioner pro se.
PETITION DENIED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Gary Silvers, a federal prisoner, filed a 28 U.S.C. § 2255 motion in the district court in late June 1991.   The district court has not yet taken any action on the motion.   He filed this mandamus petition seeking an order directing the district court to act expeditiously or, in the alternative, to have the motion transferred to another judge.   Because the motion has been pending for only a short time, we find that there has been no undue delay.   Consequently, we decline to intervene in the district court proceedings.   Although we grant leave to proceed in forma pauperis, we deny the petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
PETITION DENIED.